DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Species II in the reply filed on 7/18/2022 is acknowledged.
Claims 10-13 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 7/18/2022.
Although claim 11 is drawn to a non-elected invention (Species III), the Applicant’s response still shows “(Original)” as the status identifier. Consequently, the status identifiers for claim 11 should be change to “(Withdrawn)”.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 200 (Figure 1).  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.

The abstract of the disclosure is objected to because it contains legal phraseology often used in patent claims, such as “wherein”.  Correction is required.  See MPEP § 608.01(b).

The disclosure is objected to because of the following informalities:
In par. [92], line 2, “transmit 110, 120, 130 and receive coils 150” should be replaced with --receive and transmit coils 110, 120, 130, 150--.
Appropriate correction is required.

Claim Objections
Claims 1-9, 14, and 15 are objected to because of the following informalities:  
Claim 1, lines 18 and 19, should be amended as follows: the conductive target which overlaps the receive coils, wherein the conductive target is a circular target with N protrusions, with N being a natural number.
In claim 15, depending upon claim 1, “a substantially sinusoidal primitive function” is introduced which has already been recited in claim 1.
In claim 15, depending upon claim 1, “an angular position sensor” is introduced which has already been recited in claim 1.
In claim 15, depending upon claim 1, “an integrated circuit” is introduced which has already been recited in claim 1.
Claims 2-9 and 14 are also objected to due to their dependencies upon claim 1.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
In claim 1, lines 9 and 10, the limitation “wherein, for a linear position sensor, the first strand corresponds with the primitive function which is scaled given the electrical period” constitutes new matter since the combination of this limitation and the limitation “the conductive target which overlaps the receive coils wherein the conductive target is circular target N protrusions, with N a natural number”, recited in lines 18 and 19, lacks antecedent basis in the original disclosure. The original specification discloses “for the linear position sensor 100 the conductive target may for example be a conductive plate which can be moved over the transmit 110, 120, 130 and receive coils 150. The plate may for example be rectangular” (see par. [92]).
In claim 15, depending upon claim 1, the limitation “or for a linear position sensor, scaling the primitive function given the predefined electrical period” constitutes new matter since the combination of this limitation and the limitation “the conductive target which overlaps the receive coils wherein the conductive target is circular target N protrusions, with N a natural number”, recited in claim 1, lacks antecedent basis in the original disclosure. The original specification discloses “for the linear position sensor 100 the conductive target may for example be a conductive plate which can be moved over the transmit 110, 120, 130 and receive coils 150. The plate may for example be rectangular” (see par. [92]).
Claims 2-14 are also rejected due to their dependencies upon claim 1.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 15 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 15, depending upon claim 1, recites the limitation “obtaining the third receive coil wherein the primitive function of the third receive coil is the primitive function of the first receive coil shifted over 120°” which appears to be inconsistent with the limitation “wherein the primitive function of a strand of the third receive coil is the primitive function of the corresponding strand of the first receive coil shifted over 240°” recited in claim 1.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-9, 14, and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Utermoehlen et al. (US 2020/0200569).

Regarding claim 1, Utermoehlen et al. discloses a position sensor (element 10, Fig. 1) for determining the position of a conductive target (element 26, Fig. 5), the position sensor comprising: at least one transmit coil (element 20, Fig. 4); a first, second and third receive coil (elements 22a-22c, Fig. 4) enclosed by the transmit coil, wherein each receive coil has a predefined electrical period which is the same for each receive coil (see Fig. 4) and wherein each receive coil comprises a first conductive strand and a second conductive strand wherein, for an angular position sensor, the first strand of a receive coil corresponds with a substantially sinusoidal primitive function which is converted to polar coordinates given the electrical period, and wherein the primitive function of the second strand is the primitive function of the first strand shifted over 180° (see Fig. 4), and wherein both strands are electrically connected so that a continuous coil is formed with two open ends, and wherein the primitive function of a strand of the second receive coil is the primitive function of a corresponding strand of the first receive coil shifted over 120° (see par. [0105] and Fig. 4), and wherein the primitive function of a strand of the third receive coil is the primitive function of the corresponding strand of the first receive coil shifted over 240° (see par. [0105] and Fig. 4); the conductive target which overlaps the receive coils wherein the conductive target is a circular target with N protrusions, with N being a natural number (see Fig. 5 and par. [0065]); an integrated circuit (element 24, Fig. 1) which is configured for exciting the transmit coil, thus inducing signals on the receive coils, and for reading the signals from the receive coils or a combination of the signals, and for processing these signals wherein the position sensor is configured for removing a common mode signal from these signals (see pars. [0064], [0104]).
Regarding claim 2, Utermoehlen et al. discloses a position sensor, wherein the conductive target has flanges arranged in a periodic arrangement and wherein the flanges are identical (see Fig. 5 and par. [0065]).
Regarding claim 3, Utermoehlen et al. discloses a position sensor, wherein the first strand and the second strand are provided on a printed circuit board (element 18, Fig. 1).
Regarding claim 4, Utermoehlen et al. discloses a position sensor, wherein the first strand and/or the second strand alternate between the first and second side of the printed circuit board for enabling crossings between both strands (see Fig. 4).
Regarding claim 5, Utermoehlen et al. discloses a position sensor, wherein processing the signals comprises offset compensation of the signals (see par. [0042]).
Regarding claim 6, Utermoehlen et al. discloses a position sensor, wherein processing the signals comprises extracting a position of the conductive target from the obtained signals (see par. [0064]).
Regarding claim 7, Utermoehlen et al. discloses a position sensor, wherein the position sensor is configured for detecting an angular position of the conductive target (see par. [0064]).
Regarding claim 8, Utermoehlen et al. discloses a position sensor, wherein the transmit coil is a circular coil with multiple turns placed on the close periphery of the receive coils (see Fig. 4).
Regarding claim 9, Utermoehlen et al. discloses a position sensor, wherein the angular position is obtained by a Clarke transformation or by a tracking loop (see pars. [0104], [0105]).
Regarding claim 14, Utermoehlen et al. discloses use of a position sensor, wherein: the transmit coil is excited using an excitation signal; signals from the first, second, and third receive coils are read; the obtained signals are processed for obtaining the position of the conductive target, wherein processing at least comprises removing a common mode component of the received signals (see pars. [0064], [0104]).
Regarding claim 15, Utermoehlen et al. discloses a method of forming a position sensor, the method comprising: defining a substantially sinusoidal primitive function; for an angular position sensor, converting the primitive function to polar coordinates given the predefined electrical period for defining the first strand of the first receive coil (see pars. [0026], [0027], [0037]); obtaining the second strand from the primitive function shifted over 180°; obtaining the second receive coil wherein the primitive function for obtaining the second receive coil is the primitive function of the first receive coil shifted over 120°; obtaining the third receive coil wherein the primitive function of the third receive coil is the primitive function of the first receive coil shifted over 240°; providing an integrated circuit which is configured for exciting the transmit coil, for reading the signals from the receive coils, and for processing these signals wherein processing the signals comprises removing a common mode signal from these signals (see pars. [0064], [0104]).
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MILTON GONZALEZ whose telephone number is (571)270-7914. The examiner can normally be reached 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WALTER LINDSAY can be reached on (571) 272-1674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/WALTER L LINDSAY JR/Supervisory Patent Examiner, Art Unit 2852                                                                                                                                                                                                        
/M.G/Examiner, Art Unit 2852                                                                                                                                                                                                        
10/21/2022